                                                                   February 11, 2021

VIA ECF

The Honorable Lois Bloom
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     U.S. v. Cho, No. 21-cr-0040-AMD

Dear Judge Bloom:

        We represent Bryan Cho in the above-captioned proceeding and write to respectfully request
that the Court grant the enclosed order requiring Warden Tellez to provide telephonic access to our
client today at 2:00pm.



                                                    Respectfully submitted,

                                                    /s/ Marshall L. Miller

                                                    Marshall L. Miller
                                                    KAPLAN HECKER & FINK LLP
                                                    350 Fifth Avenue, Suite 7110
                                                    New York, New York 10118
                                                    Telephone: (212) 763-0883
                                                    Facsimile: (212) 564-0883
                                                    mmiller@kaplanhecker.com

                                                    Counsel for Bryan Cho


cc:    (by ECF)
Assistant United States Attorneys Elizabeth Geddes and Turner Buford
